DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/16/2022 has been entered.
Currently, claims 1-12 are pending.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Charles Ho Reg. #: 51,807 on 7/5/2022.

The application has been amended as follows: 
Replace claim 1 entirely with - - 1. (Previously presented) A method for enhancing boiling performance of chip surface, characterized in that, comprising steps of mounting a heat pipe directly above a surface of a chip; forming a porous structure for increasing a vaporization core on an upper surface of an outer wall surface of the heat pipe, 
the heat pipe is a flat heat pipe, and
the porous structure is formed by a method of sintering metal particles, the method of sintering metal particles comprising: removing rust and grease from the upper surface of the outer wall surface of the heat pipe: applying a layer of adhesive solution including polypropylene, polyethylene, polystyrene, polyethylene terephthalate, polymethacrylic acid, acetone or xylene to the upper surface of the outer wall surface of the heat pipe; applying a metal powder evenly to the upper surface of the outer wall surface of the heat pipe to form a metal powder surface;
after drying the adhesive solution, placing the heat pipe in a sintering furnace to heat to a temperature at which the metal powder surface tends to melt under protection of hydrogen, remaining the temperature for about 20 minutes to disperse and volatilize the adhesive such that the metal powder is sintered into one body and sintered on the upper surface of the outer wall surface of the heat pipe, thereby forming the porous structure, the porous structure having a thickness less than 3mm, and a porosity of 40%-65%. - -
Replace claims 2 and 3 entirely with - - (Cancelled) - -
Replace claims 4, 5, 6, lines 1-2 “The method for enhancing boiling performance of chip surface according to claim 3” with - - The method for enhancing boiling performance of chip surface according to claim 1 - -
Replace claim 7, lines 1-2 “The method for enhancing boiling performance of chip surface according to claim 2” with - - The method for enhancing boiling performance of chip surface according to claim 1 - -
Reasons for Allowance
Claims 1 and 4-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not show "removing rust and grease from the upper surface of the outer wall surface of the heat pipe and applying a layer of adhesive solution… applying a metal power.. remaining the temperature for about 20 minutes to disperse and volatilize the adhesive and the porous structure having a thickness less than 3mm and a porosity of 40-65%." The closest prior art of record Rissanen (US Publication No.: 2007/0251410) discloses a process to braze a metal for adding a porous layer, but not the exact steps as claimed with removing rust and grease etc. Although it is well known to provide a porous layer in a heat pipe, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate the exact steps in the method as claimed. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE E ROJOHN III whose telephone number is (571)270-5431. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763